 DECISIONS OF NATIONAL LABOR RELATIONS BOARDHerbert F. Darling, Inc. and Robert T. Ewing. Case3-CA-1056526 August 1983DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 20 May 1982 Administrative Law JudgeMartin L. Linsky issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief, and the GeneralCounsel filed cross-exceptions and an answeringbrief to Respondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions, cross-ex-ceptions, and briefs and has decided to affirm therulings, findings, and conclusions of the Adminis-trative Law Judge only to the extent consistentherewith.I. THE ADMINISTRATIVE LAW JUDGE'SFINDINGSRespondent is a general contractor engaged ininstalling piles, sewer systems, and related services.In 1980,1 Respondent was doing construction workon the rapid transit system being built in Buffalo,New York. In March, Charging Party Robert T.Ewing was referred to one of Respondent's rapidtransit jobs2by William Burke, business agent forPiledrivers, Dock Builders, Trestle, Crib Break-water Builders, Local 1978, AFL-CIO (the Union).Respondent routinely obtained piledrivers likeEwing through the referral hall operated by theUnion.Ewing worked from March until December on acrew which included Foreman Hoffman, unionsteward Higgins, P. Smith, and R. Smith. On 3 De-cember, at the conclusion of a phase of work onJob No. 602, this crew was laid off, except forForeman Hoffman.3Respondent's superintendent,Farrell, informed the crew of the layoff, and statedthat there would be more work in approximately amonth.4All dates hereinafter are in 1980 unless otherwise noted.2 The record indicates this job was called "Job No. 602."3 The General Counsel does not contend that this layoff violated theAct.I Ewing testified that Farrell stated, "It would be about a monthbefore we were called back ..maybe a little more." Farrell testifiedthat he told the crew that "the next phase was starting in about amonth." The Administrative Law Judge concluded that Ewing was notspecifically promised that he would be recalled, but the implication of theconversation was that Ewing would be brought back in about a month.During October, while Ewing was working forRespondent on Job No. 602, Respondent's rapidtransit worksite was visited by inspectors from theOccupational Health and Safety Administration(OSHA). The inspection was of a general, routinenature, and was not based on any complaints.In early 1981, not having been recalled, Ewingcalled Burke and explained that he (Ewing) wasgoing to visit Respondent's jobsite. Ewing went tothe rapid transit site and spoke with Richard Radel,Respondent's project manager. Radel indicated thatthere would be a need for more workers in thenear future. However, a few weeks later, whenEwing had not yet been recalled, Ewing tele-phoned Burke. Burke then informed Ewing that hehad heard that Ewing would not be rehired by Re-spondent because Ewing had made a complaint toOSHA concerning Respondent. Ewing then tele-phoned Roy Shafer, Respondent's vice presidentfor construction, and confronted him with whatBurke had said. The Administrative Law Judgecredited Ewing and found that Shafer replied thatRespondent indeed did not want Ewing to workfor Respondent because Respondent believedEwing had reported the Company to OSHA.Ewing denied the accusation.Ewing next contacted an attorney concerningthe issue of his return to work. Ewing also visitedthe local OSHA office, and was informed that noone using his name had made a complaint aboutRespondent to OSHA. Subsequently, in March1981, Ewing, accompanied by Burke, met withShafer. Ewing again denied making an OSHAcomplaint, and, according to the AdministrativeLaw Judge's credibility resolution, Shafer an-swered that Respondent had narrowed it down tothree persons who it believed had reported Re-spondent to OSHA; that Ewing was one of thosethree; and that Respondent did not want Ewingworking for Respondent again.Thereafter, Ewing's attorney obtained a letterfrom OSHA indicating that Ewing had not filed acomplaint. Ewing was then advised that he wouldbe recalled to work in April 1981. Respondent re-called Ewing on 27 April 1981. He was again laidoff on 4 May 1981. Thereafter, in 1981, he workedin the following time periods: 7-23 May; 9 June;and 24-29 June. By comparison, the members ofthe crew on which Ewing had been working wererecalled on 19 December.'Based on the foregoing and particularly his cred-iting of Ewing and Burke and his discrediting ofShafer, the Administrative Law Judge found thatRespondent had failed to recall Ewing from thea These employees also woirked continuously in 1981.267 NLRB No. 76476 HERBERT F. DARLING, INC.December layoff because of its mistaken belief thatEwing had filed a complaint about Respondentwith OSHA.6Having concluded that a single em-ployee engages in protected activity when he filesa safety complaint with OSHA, the AdministrativeLaw Judge found that, a fortiori, it was a violationof the Act for an employer to discriminate againstan employee who it believed had filed such a com-plaint. Hence, the Administrative Law Judge con-cluded that Respondent had discriminated againstEwing in violation of Section 8(a)(l) of the Act byrefusing to recall him and then by recalling himintermittently because it mistakenly thought he hadfiled an OSHA complaint.II. ANALYSIS OF THE CASEIn proving a case of discrimination under theAct, it is the General Counsel's burden to show bya preponderance of the relevant evidence that a re-spondent acted in derogation of employee rightsprotected by the Act.7The record as a whole, in-cluding the weight of the evidence, the inherentprobabilities, and the reasonable inferences to bedrawn therefrom, must be assessed in reaching theresult in a case. Moreover, where an administrativelaw judge's credibility resolutions are not based ondemeanor analyses, the Board is as fully capable ofanalyzing the record as the administrative lawjudge.8Further, to the extent that credibility reso-lutions are based on demeanor, that factor is signifi-cantly diminished where the clear preponderanceof the evidence convinces us such resolutions areincorrect.9With these considerations in mind, wefind below that the General Counsel has failed toprove by a preponderance of the relevant evidencethat Respondent discriminated against the ChargingParty in violation of the Act.Foremost in our consideration of this case is theundisputed fact that the 23 October OSHA inspec-tion of Respondent's rapid transit constructionproject was a general, routine inspection, and thatRespondent knew it to be such. Radel's uncontra-dicted testimony indicates that he asked the OSHAinspectors at the time of the investigation whetherthere had been a specific safety complaint.'0Hewas informed that there had been no specific com-plaints, and that the inspection was routine. Radelwas told that the adjacent contractor had been in-' The Administrative Law Judge also found that when Respondent fi-nally used Ewing in 1981 it did so only for short periods of time becauseof the same unfounded belief as described above, and because Ewing hadcomplained of his treatment and had obtained counsel to help him.See, e.g., Wright Line, 251 NLRB 1083, 1088, fn. 11 (1980).J. N. Ceazan Co., 246 NLRB 637, 638, fn. 6 (1979).W. T. Grant Co., 214 NLRB 698 (1974).'o Radel testified that, if a specific complaint were involved. the in-spectors could go only to the complaint area, instead of touring the entireworksitespected the week before, and it then was Respond-ent's turn to be inspected. I Further, the recordcontains no evidence of any employees complain-ing to OSHA about safety problems at Respond-ent's jobsites.We thus agree with Respondent that, in this fac-tual context, there is no reason to find, or even tosuspect, that Respondent was concerned with theOSHA incident. Knowing that the inspection wasof a general nature, Respondent would not havebeen interested in purportedly discovering whomay have reported it to OSHA, because it was amatter of record that there was no complaintwhich triggered the inspection and, critically, theinspection was not the kind that was triggered by acomplaint. Therefore, even if there were a rumorthat Ewing or some other employees had lodged acomplaint with OSHA, and assuming that Re-spondent was aware of that rumor, it would notappear to have been a cause of concern for Re-spondent,12for there simply was no action byOSHA to support such a rumor.The facts relating to Respondent's recall prac-tices also do not lend support to the General Coun-sel's case or the Administrative Law Judge's analy-sis. The General Counsel argued, and the Adminis-trative Law Judge appeared to have found, thatRespondent's recall on 19 December of all mem-bers of Ewing's crew except for Ewing demon-strated Respondent's discriminatory treatment ofEwing. The same claim is made with respect toEwing's subsequent intermittent work history withRespondent in 1981. However, the record does notsupport either of these arguments.In assessing the facts regarding the recall ofEwing's crew, the Administrative Law Judge over-looked an important fact. The record indicates thatRespondent usually employed two types of em-ployees. The first class of employees were called"regulars," or "steady Eddies." These employeeswere usually welders who performed at an aboveaverage level, and who were capable of being fore-men. Respondent's practice was to request regularsby name from the Union. Those regulars on layoffwere usually the first to be recalled. The otherclass of employees were nonregulars, who werenot normally requested by name. Instead, Respond-ent typically informed the Union, i.e., Burke, of itsemployment needs, and Burke selected the nonre-gular piledrivers to be referred. Ewing was a non-ii Shafer corroborated Radel's testimony in significant respects. In ad-dition, the letter secured by Ewing's attorney from OSHA confirmedthat all inspections of Respondent "were initiated as general scheduled in-spections ....12 In these circumstances, it is irrelevant that. as a result of the inspec-tion and a followup inspection. Respondent was cited for three safetyviolations and fined $300 for one of them.477 DECISIONS OF NATIONAL LABOR RELATIONS BOARDregular employee, and therefore typically he wouldnot have been requested by name by Respondentto work for it. In fact, he typically would be re-ferred by Burke upon a general call from Respond-ent for piledrivers. Moreover, the record indicatesthat, although initial crews on a work project hadpreference for recall to that project, piledriverslater added to the crew did not enjoy that prefer-ence. Ewing was not an initial member of his crewon Job No. 602 and therefore enjoyed no prefer-ence for recall. Further, Burke stated that therewas no seniority provisions as such in the contract;there also were no seniority practices at Respond-ent's operations.Thus, the fact that the other members of thecrew on which Ewing worked had been recalledby Respondent in December 1980 is of little, if any,probative value. Regarding Ewing's crew, we notethat Foreman Hoffman was never laid off, but wasplaced on another job, as was Respondent's prac-tice with foremen. Higgins, according to testimony,was entitled, by virtue of his status as a union stew-ard, to be placed on the job by Burke regardless ofRespondent's preference or request. Both P. Smithand R. Smith were regulars who ordinarily wouldbe requested by name to work for Respondent, andwho would be the first to be recalled. Thus, thatEwing may have had a longer work history withRespondent13than Higgins or R. Smith is of nomoment since he was not a regular or otherwiseentitled to a special recall.'4In sum, Ewing wasnot entitled to be recalled as a piledriver on Re-spondent's rapid transit project, and thus his lack ofrecall to the job is not, by itself, proof of discrimi-nation. l13 See discussion, infra.i4 Conversely, we note that Burke indicated that he was never told byRespondent not to refer Ewing in January or February 1981. Thus, giventhe fact that Respondent also would not have asked for Ewing by name,the failure to refer him and his failure to work for Respondent in thattime period are clearly not imputable to Respondent even under the Gen-eral Counsel's facts.l5 Both the Administrative Law Judge and the General Counsel viewas significant the fact that Respondent hired "permit men" while Ewingwas on layoff. We attach no significance to this fact. Permit men werecarpenters who were permitted to work as piledrivers when there wereno union piledrivers available. The record establishes that permit menonce hired could not be laid off to make positions available for "regulars"or nonregular employees employed by Respondent. Furthermore, permitmen were usually referred by the Union. Thus, the fact that some permitmen may have been referred or recalled despite the fact that Ewing wasavailable for recall demonstrates only that, for one reason or another, es-tablished procedures may have been ignored; it does not, without more,demonstrate discrimination against Ewing.In focusing on the issue of the permit men our dissenting colleague,like the Administrative Law Judge, overlooks the record as a whole withrespect to recalls at Respondent's work project. For the fact remains thatthere was nothing unlawful concerning the recall of other members ofthe crew on which Ewing worked, and there was nothing unlawful aboutthe use of permit men at the project. Simply stated, neither set of circum-stances lends support to a theory of discrimination against Ewing.Ewing's work history with Respondent likewisedoes not support the conclusion that his 1981 seriesof layoffs and recall evinced a pattern of discrimi-nation. Ewing first joined the Union in 1967, andwas referred to Respondent by Burke in thesummer of 1967. From 1968-72, Ewing worked ona seasonal basis with Respondent. He did not workat all for Respondent in 1972, 1973, or 1977. In1975 and 1976, Ewing worked more regularly, but,in 1978, he worked only during 3 months. In 1979,Ewing was employed by Respondent for only 2months. As indicated above, Ewing worked sub-stantially for Respondent during 9 months of 1980.Again, in 1981, Ewing was employed for onlyparts of a few months. But, based on his priorwork history, this latter work pattern clearly doesnot indicate, of itself, that Ewing's recall pattern in1981 was evidence of any discrimination towardhim.Based on the foregoing considerations, wecannot conclude that the General Counsel hasproven by a preponderance of the evidence thatRespondent discriminated against Ewing because itbelieved that Ewing had filed an OSHA complaint.The circumstances surrounding the OSHA inspec-tion and the evidence of Respondent's generalhiring practices and Ewing's particular work histo-ry do not support the inference that Respondentdiscriminated against Ewing, particularly since hewas a nonregular who was not entitled to recall.Notwithstanding the Administrative Law Judge'sreference at the outset of his Decision to the de-meanor of the witnesses, it is clear from the Deci-sion itself that the Administrative Law Judge'scredibility resolutions are not based specifically ondemeanor, but rather are premised on an analysisof the facts and the logical inferences to be drawntherefrom, and we are therefore as able to decideissues of credibility as he. As indicated, we cannotagree with his analysis of the facts, and thus wecannot accept his credibility resolutions. We there-fore find, contrary to the Administrative LawJudge, that Respondent, through Shafer, did nottell Ewing that it would not recall him because itbelieved he had complained to OSHA, and we fur-ther conclude that Respondent did not violate theAct by failing to recall Ewing or by employinghim intermittently in 1981. Accordingly, we shalldismiss the complaint in its entirety.16I' In agreeing that the 8(a)(l) allegations should be dismissed Chair-man Dotson and Member Hunter find it unnecessary to reach the legalissue of whether Respondent would have violated the Act had it cur-tailed Ewing's work opportunities because it thought that he had filed acomplaint with OSHA.478 HERBERT F. DARLING, INC.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the complaint be,and it hereby is, dismissed in its entirety.MEMBER ZIMMERMAN, dissenting:This case presents the issue of whether Respond-ent violated Section 8(a)(l) of the Act by not re-calling employee Ewing from layoff because it be-lieved that he made a complaint to OSHA. On thebasis of the credited testimony of witnesses andother circumstantial evidence, the AdministrativeLaw Judge concluded that Respondent so violatedthe Act. My colleagues in the majority refuse toaccept the credibility resolutions of the Administra-tive Law Judge and dismiss the complaint on theweakest evidentiary grounds. I cannot agree andwould adopt the Administrative Law Judge's Deci-sion.Discriminatee Ewing and Union Business Man-ager Burke testified that Respondent's vice presi-dent, Shafer, stated over the telephone to Ewingand in person to both Ewing and Burke that Ewingwas not being recalled because Respondent be-lieved that he made a complaint to OSHA. VicePresident Shafer denied making such statements.The Administrative Law Judge credited the testi-mony of Ewing and Burke. In addition to the de-meanor of the witnesses, he pointed to Respond-ent's recall of Ewing's entire crew 5 months priorto Ewing's recall and to Respondent's failure torecall Ewing before it became aware of a writtenstatement by OSHA, secured by Ewing's attorney,that Ewing had filed no complaint against Re-spondent. On these grounds the AdministrativeLaw Judge found a violation of Section 8(a)(l) ofthe Act. It is obvious that credibility is the centralissue in this case.As my colleagues in the majority concede, it isthe Board's established policy not to overrule anadministrative law judge's resolutions with respectto credibility unless the clear preponderance of allthe relevant evidence convinces us that the resolu-tions are incorrect. Standard Dry Wall Products, 91NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir.1951). Further, the Supreme Court has firmly es-tablished the deference due to an administrativelaw judge's findings, particularly with respect tocredibility. In Universal Camera Corp. v. NLRB,340 U.S. 474, 496 (1951), the Court stated:The "substantial evidence" standard is notmodified in any way when the Board and itsexaminer disagree. We intend only to recognizethat evidence supporting a conclusion may be lesssubstantial when an impartial, experienced ex-aminer who has observed the witnesses and livedwith the case has drawn conclusions differentfrom the Board's than when he had reached thesame conclusion. The findings of the examinerare to be considered along with the consisten-cy and inherent probability of testimony. Thesignificance of his report of course, depends large-ly on the importance of credibility in the particu-lar case. [Emphasis supplied.]My colleagues in the majority would ignore theAdministrative Law Judge's crediting of the mutu-ally corroborative testimony of two witnesses, sup-ported by circumstantial evidence. Instead theyspeculate that Respondent would not have been in-terested in determining who may have complainedto OSHA because Respondent knew that theOSHA inspection conducted at its premises wasnot the type that was triggered by a complaint.The only other evidence the majority relies upon isEwing's status as a nonregular employee, not enti-tled to recall as were permanent employees. Yet, inresponse to the evidence cited by the Administra-tive Law Judge that permit men (carpenters al-lowed to work as piledrivers when no union pile-drivers were available) were hired when Ewingwas on layoff, my colleagues can only say, "thefact that some permit men may have been referredor recalled despite the fact that Ewing was avail-able for recall demonstrates only that, for onereason or another, established procedures may havebeen ignored ...."Relying on speculation of this sort is flouting thetime-honored role of the administrative law judge.Since I would honor that role, I dissent.DECISIONSTATEMENT OF THE CASEMARTIN J. LINSKY, Administrative Law Judge: Thiscase was tried before me on January 25 and 26, 1982, inBuffalo, New York. The complaint in this matter wasissued by the Regional Director for Region 3 on Septem-ber 9, 1981, based on a charge filed on July 21, 1981, byRobert T. Ewing. The complaint alleges that Herbert F.Darling, Inc., herein Respondent, violated Section 8(a)(l)of the National Labor Relations Act, herein the Act,when it failed to recall Robert T. Ewing from layoff andotherwise discriminated against him because it believedthat he had made a complaint concerning Respondent toan agency of the U.S. Government; namely, the Occupa-tional Safety and Health Administration, herein OSHA.Respondent denied in its answer that it committed anyunfair labor practice.Upon consideration of the entire record, to includeposthearing briefs filed by the General Counsel and Re-spondent, and upon my observation of the witnesses andtheir demeanor, I make the following:479 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTI. JURISDICTIONRespondent is, and has been at all times materialherein, a corporation duly organized under, and existingby virtue of, the laws of the State of New York.At all times material herein, Respondent has main-tained its principal office and place of business at 131California Drive, in the city of Williamsville, and Stateof New York, herein called the Williamsville facility, andvarious other construction jobsites in western New York,and is and has been at all times material herein engagedat said facilities and locations in the construction industryas a general contractor engaged in installing piles, sewersystems, and related services.Annually, Respondent, in the course and conduct of itsnonretail business operations, receives gross revenues inexcess of $50,000. During the same period of time, Re-spondent receives goods and materials at its New Yorkjobsites valued in excess of S50,000, which goods andmaterials were shipped directly from States other thanthe State of New York.Respondent is now, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDPiledrivers, Dock Builders, Trestle, Crib BreakwaterBuilders, Local 1978, AFL-CIO, herein Union, is, andhas been at all times material herein, a labor organizationwithin the meaning of Section 2(5) of the Act.Ill. THE UNFAIR LABOR PRACTICEThe complaint alleges that Robert T. Ewing, thecharging party, was not recalled from layoff and wasotherwise discriminated against by Respondent by beingrecalled for brief periods of time only because Respond-ent believed that Ewing had made a complaint about Re-spondent to OSHA.Robert T. Ewing, whose testimony I credit, is a youngpiledriver. He has been a member of Local 1978 since1967 and has worked for Respondent off and on over theyears. The manner in which piledrivers such as Ewingare hired by Respondent is as follows: When a need forpiledrivers arise Respondent, by one of its agents, willcall William Burke, the business manager for Local 1978,and request the requisite number of piledrivers, either byname or simply state the number of piledrivers needed.Evidence at the hearing established that if specifically re-quested piledrivers were available for work they wouldbe sent out otherwise Burke would send out the numberof piledrivers requested. In March 1980, Ewing was re-ferred to Respondent and began work on a job that Re-spondent was engaged in; namely, a section of work onthe rapid transit system in Buffalo. On December 3,1980, after working steady for Respondent for 9 monthsEwing was laid off. At time of the layoff Ewing was amember of a five-member crew consisting of ForemanMert Hoffman, steward James Higgins, Parke Smith,Robin Smith, and Ewing. Ron Farrell, job superintend-ent for Respondent, was the man who told Ewing hewas being laid off. Farrell advised Ewing that therewould be more work in about a month or a little more.While Ewing was not specifically promised that hewould be brought back in about a month the clear impli-cation was that he would be recalled by Respondent inapproximately that time. When he was not recalled afterapproximately I month Ewing called Burke, the businessmanager for Local 1978, and told him that he (Ewing)was going out to Respondent's jobsite and see aboutgoing back to work. Burke said fine. Ewing went to therapid transit jobsite and saw Richard Radel, project man-ager for Respondent. Ewing asked Radel when he(Ewing) could be expected to be recalled to work. Radeltold Ewing that Respondent would be needing moremen in a week or two. Three weeks later, when Ewinghad heard nothing furher, he called Burke who advisedhim that Respondent did not want Ewing to work for itanymore because he (Ewing) had written a letter toOSHA complaining about Respondent. Ewing deniedthat he had done any such thing and, within a few min-utes of completing his conversation with Burke, Ewingcalled Respondent and spoke with Roy Shafer, vicepresident of Respondent Company. Shafer confirmedthat Respondent did not want Ewing back because it be-lieved he had reported the Company to OSHA. Ewingdenied to Shafer that he had done so. Ewing then con-tacted James Kogler, an attorney in private practice andtold him his problem.Thinking that possibly someone else had used his namewithout his permission in making a complaint to OSHA,Ewing, accompanied by his father, went to OSHA's Buf-falo office and was advised that no one using his namehad made a complaint to OSHA. Ewing then calledBusiness Manager Burke and made arrangements to meetwith Burke at Respondent's office to straighten thematter out with Vice President Shafer. Shafer, Burke,and Ewing met. Ewing again denied to Shafer that hehad made a complaint to OSHA. Shafer told Burke andEwing that Respondent had narrowed it down to threemen who they believed reported the Company toOSHA, one of them was Ewing, and it did not wantEwing working for them. Burke left the meeting andEwing remained behind with Shafer. He inquired ofShafer if possibly there were some complaints the Com-pany might have about Ewing's workmanship. At thispoint Project Manager Radel entered the office andShafer told Radel to tell Ewing what he thought ofEwing's work. Radel told Ewing that he was a goodworker.Following this meeting Ewing again contacted his at-torney, James Kogler. Kogler thereafter wrote a letter toHerbert F. Darling, Jr., president of Respondent Compa-ny. Darling turned the letter over to Frederick D.Turner, an attorney who represented Respondent on cor-porate matters. Following conversations between Koglerand Turner, Kogler secured a letter from OSHA con-firming that Ewing had not filed a complaint with thatagency.' Turner wrote to Kogler and advised him that' In one of their converatons Turner advised Kogler that he believedthere was a problem with Ewing's work. At the hearing it was stipulatedby the parties that the quality of Ewing's work was not at isue in thiscase; i.e., be was a good worker.480 HERBERT F. DARLING, INC.Ewing would be recalled to work during the week ofApril 27, 1981. Ewing returned to work on April 27,1981, but was laid off again on May 4, 1981. He wasagain recalled on May 7, 1981, but was laid off on May22, 1981. He was recalled a third time on June 9, 1981,but was laid off at the end of the day. He was recalled afourth time on June 24, 1981, but was laid off on June29, 1981. Ewing filed a charge with the National LaborRelations Board on July 21, 1981. Ewing remained outof work until recalled by Respondent in December 1981and with one very brief layoff had worked steady forRespondent up to the commencement of the hearing inthis matter. It is unknown if Ewing is still working forRespondent at the present time or not.On October 23, 1980, a little more than I monthbefore Ewing was laid off on December 3, 1980, OSHAconducted a general inspection at Respondent's rapidtransit jobsite. The inspection was a general, routine in-spection and was not prompted by the receipt of anycomplaint by OSHA.When Ewing was laid off on December 3, 1980, hisentire crew with the exception of Foreman Mert Hoff-man was also laid off. Although Ewing was not recalleduntil April 27, 1981, the rest of the crew that was laid offhad all been recalled by December 19, 1980. Evidence atthe hearing showed that if piledrivers were needed butall Local 1978 piledrivers were unavailable for onereason or another, e.g., already employed or ill, thenmembers of the Carpenters union would be permitted todo the work of piledrivers These men were called"permit men." After Ewing's layoff and prior to his firstrecall on April 27, 1981, "permit men" were hired byRespondent. During the long hiatus between the end ofJune 1980 when Ewing was laid off and December 1980when Ewing was recalled for good no less than 28 of the82 piledrivers who worked for Respondent in 1981 hadbeen recalled ahead of Ewing.2It is clear from this record that Ewing was not re-called from layoff because Respondent believed (albeitinaccurately) that he had complained about it to OSHA.Evidence that establishes that Ewing was discriminatedagainst as a result of this mistaken belief on Respondent'spart is reflected by the fact that Ewing's entire crew wasrecalled by December 19, 1980, whereas Ewing was notrecalled until April 27, 1981, and then let go again ashort while later. I do not credit the testimony of VicePresident Shafer who denied that he said to Ewing over2 The following piledrivers were put on the payroll by Resondentdurinig the time that Ewing was free to be recalled but was not: J.Bohen, T Davison, R. Felshaw, Jr., T. Rogers. E. D. Skinner, W. Stone,Sr., R. Ast, Sr., G. McLane, K. Carmnnan, E. O'Donnell. Jr., J. Wojcik, T.Higgins. P. Hoffman, J. O'Donnell, T. Duffy, E Flaherty, M. Leach, W.McCarthy, C. McLane, D. Virgilio, R. Skinner, R. Ast. Jr., D. M.Stacid, C. Grotke. P. O'Donnell, S. Bohn P. Bohen, C. Dingeldey.the phone or that he said to Ewing and Burke at theirmeeting that Respondent did not want Ewing as an em-ployee because of the OSHA complaint. I credit the tes-timony of Ewing and Burke and find that Shafer statedover the phone to Ewing in March 1980 and in person toboth Ewing and Burke in March 1980 that Ewing wasnot being recalled because Respondent believed that hemade a complaint to OSHA. It was not until afterOSHA stated in writing that the OSHA inspection ofRespondent was not initiated as a result of any complaintthat Ewing was first recalled to work on April 27, 1981.The shaby treatment of Ewing thereafter, i.e., being re-called for four brief periods of time and then not beingrecalled until after a 5-month layoff when other piledriv-ers were called up for work is attributed to Respondent'sresentment toward Ewing, initially because he was sus-pected of having reported the Company to OSHA and,thereafter, because he complained about his treatmentand sought legal counsel.Legal AnalysisIf an employee files a complaint with OSHA concern-ing safety conditions at his job this is protected concert-ed activity under Section 7 of the Act even if the em-ployee is acting alone provided there is no evidence thatfellow employees disavow what he is doing and the em-ployee may not be disciplined or discriminated againstby the employer for filing the complaint. Alleluia Cush-ion Co, 221 NLRB 999 (1975); J.P. Stevens & Co., 240NLRB 579 (1979). The Board found merit in the argu-ment that to discipline an employee who files a com-plaint "would indicate to the other employees the dangerof seeking assistance from Federal or state agencies inorder to obtain their statutorily guaranteed working con-ditions, and would thus frustrate the purposes of suchprotective legislation" 221 NLRB at 1000. That same ra-tionale would apply if an employee were disciplined ordiscriminated against by an employer who mistakenly be-lieved a complaint was filed by that employee. If it isviolative of Federal labor law to discriminate against anemployee who engages in protected concerted activity, afortiori, it is violative to discriminate against an employeewhen the employer only believes the employee has en-gaged in protected concerted activity. NLRB r. Link-Belt Co., 311 U.S. 584, 589-590 (1941), Henning & Crea-die, 212 NLRB 776 (1974). 1 find that Respondent violat-ed Section 8(aXI) of the Act when it refused to recallEwing after his layoff on December 3, 1980, until April27, 1981, and, thereafter, violated the Act by recallingEwing for short periods of time only and then layinghim off from June 29, 1981, until December 1981, be-cause of Respondent's mistaken belief that Ewing hadfiled a complaint concerning Respondent with OSHA.481 482 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV. REMEDY CONCLUSIONS OF LAWSince Ewing was reinstated by Respondent in Decem- 1. Respondent is an employer engaged in commerceber 1981, my recommended Order in this case will direct within the meaning of Section 2(2), (6), and (7) of theRespondent to cease and desist from engaging in conduct Act.of a similar nature, to make Ewing whole for any loss of 2. By failing to recall Robert T. Ewing, Respondentearnings he may have suffered, and to post an appropri- has engaged in n unfair labor practice affecting com-ate notice. merce within the meaning of Section 8(a)(l) and Section2(6) and (7) of the Act.[Recommended Order omitted from publication.]